         Case 1:21-cv-00100-EGS Document 23-2 Filed 01/28/21 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                           )
 NANCY GIMENA HUISHA-HUISHA, et al.,                       )
                                                           )
 Plaintiffs,                                               )
                                                           )
                                                           )
 v.                                                        ) No. 1:21-CV-00100-EGS
                                                           )
 DAVID PEKOSKE, Acting Secretary of Homeland               )
 Security, in his official capacity, et al.,               )
                                                           )
 Defendants.                                               )
                                                           )

 DECLARATION OF STEPHEN B. KANG IN SUPPORT OF PLAINTIFFS’ MOTION
                    FOR CLASS CERTIFICATION

I, Stephen B. Kang, hereby declare:

      1. I am an attorney at the American Civil Liberties Union Foundation Immigrants’ Rights
         Project (“ACLU”), and am counsel for Plaintiffs in this case. I make this declaration to
         provide information concerning families subject to the Title 42 Process and describe my
         qualifications and those of my colleagues to serve as counsel for the Proposed Class in
         this case.

Numbers of Families Subject to the Title 42 Process

      2. U.S. Customs & Border Protection (“CBP”) reports data on its public website regarding
         the total number of noncitizens apprehended as part of a family (which CBP refers to as
         “Family Unit Aliens (FMUA)”) which it apprehends and processes under the Title 42
         Policy challenged in this case, and how many it processes through the ordinary
         immigration procedures codified in Title 8 of the U.S. Code. See CBP, Southwest Land
         Border Encounters, https://www.cbp.gov/newsroom/stats/southwest-land-border-
         encounters.

      3. A “Family Unit” as CBP uses that term means “the number of individuals (either a child
         under 18 years old, parent or legal guardian) apprehended with a family member.” See
         CBP, U.S. Border Patrol Southwest Border Apprehensions by Sector,
         https://www.cbp.gov/newsroom/stats/southwest-land-border-encounters/usbp-sw-border-
         apprehensions.

      4. CBP’s data demonstrates that from March to December 2020, Defendants subjected
         approximately 21,515 members of family units to the Title 42 Process.

      5. That figure is available by visiting the above Southwest Land Border Encounters website
         and selecting the following from the drop-down menus: “2020” and “2021 (FYTD)” for

                                                 
       Case 1:21-cv-00100-EGS Document 23-2 Filed 01/28/21 Page 2 of 10




      “FY”; “All” for “Component”; “FMUA” for “Demographic”; “All” for “Citizenship
      Grouping”; and “Title 42” for “Title of Authority.” A copy of this search result is
      attached as Exhibit A.

   6. The same data demonstrates that, since April 2020, Defendants have expelled the vast
      majority of asylum-seeking families pursuant to the Title 42 Process. From April to
      December 2020, approximately 21,018 members of family units (81%) were expelled
      under Title 42, while 4,831 (19%) were processed under Title 8.

   7. These data regarding Title 8 processing are available by visiting the Southwest Land
      Border Encounters website and selecting the following from the drop-down menus on the
      website: “2020” and “2021 (FYTD)” for “FY”; “All” for “Component”; “FMUA” for
      “Demographic”; “All” for “Citizenship Grouping”; and “Title 8” for “Title of Authority.”
      A copy of this search result is attached as Exhibit B.

Qualifications of Proposed Lead Class Counsel at ACLU

   8. The attorneys at the ACLU described herein, including myself, have represented
      unaccompanied children in four federal court cases challenging expulsion pursuant to the
      Title 42 Process. See J.B.B.C. v. Wolf, No. 20-CV-01509-CJN (D.D.C. filed June 9,
      2020); G.Y.J.P. v. Wolf, No. 20-CV-01511-TNM (D.D.C. filed June 9, 2020); Texas Civil
      Rights Project v. Wolf, No. 20-CV-02035-BAH (D.D.C. filed July 24, 2020). Most
      recently, we were appointed as class counsel in P.J.E.S. v. Wolf, __ F. Supp. 3d. ___, No.
      20-CV-02245-EGS, 2020 WL 6770508 (D.D.C. Nov. 18, 2020).

   9. Stephen B. Kang. I am a Detention Attorney at ACLU, where I have worked since 2013.
      I graduated from New York University School of Law in 2011 and clerked for the
      Honorable Kermit V. Lipez of the First Circuit Court of Appeals, and the Honorable
      Margaret M. Morrow (ret.) of the U.S. District Court for the Central District of
      California. I am admitted to practice in California. I am admitted to the bars of the U.S.
      Courts of Appeals for the Third, Fifth, Sixth, and Ninth Circuits, and the U.S. District
      Courts for the Central, Northern, and Southern Districts of California and the District of
      Colorado.

   10. I specialize in systemic litigation and advocacy involving particularly vulnerable
       populations in the removal system, such as detained children and asylum-seeking
       families. My cases in this area include: Ms. L. v. ICE, 310 F. Supp. 3d 1133 (S.D. Cal.
       2018), modified, 330 F.R.D. 284 (S.D. Cal. 2019) (enjoining government practice of
       separating asylum-seeking parents from their children at border); Saravia for A.H. v.
       Sessions, 905 F.3d 1137 (9th Cir. 2018) (affirming preliminary injunction against
       unlawful arrest and detention of noncitizens based on flawed gang allegations); Flores v.
       Sessions, 862 F.3d 863 (9th Cir. 2017) (amicus counsel) (upholding rights of detained
       immigrant children to custody hearings); Duchitanga v. Lloyd, No. 18-CV-10332
       (S.D.N.Y. filed Nov. 6, 2018) (challenging widespread and severe delays in release of
       children in government custody due to fingerprinting backlogs); R.I.L-R v. Johnson, 80 F.
       Supp. 3d 164 (D.D.C. 2015) (enjoining government’s invocation of deterrence to detain
       asylum seeking families).

                                               
    Case 1:21-cv-00100-EGS Document 23-2 Filed 01/28/21 Page 3 of 10




11. I have also served as counsel in a number of other cases concerning the due process rights
    of noncitizens in the removal process, including: C.J.L.G. v. Barr, 880 F.3d 1122 (9th
    Cir. 2018) (en banc) (reversing removal order of unrepresented child for failure to advise
    of relief eligibility); J.E.F.M. v. Lynch, 837 F.3d 1026 (9th Cir. 2016) (dismissing for
    lack of jurisdiction class action seeking appointed counsel for children); Damus v.
    Nielsen, 313 F. Supp. 3d 317 (D.D.C. 2018) (enjoining government’s “no release policy”
    concerning asylum seekers); Franco-Gonzalez v. Holder, No. 10-CV-02211 DMG
    DTBX, 2014 WL 5475097 (C.D. Cal. Oct. 29, 2014) (detailed injunctive order
    concerning appointed counsel rights for noncitizens with mental disabilities facing
    removal).

12. A number of the cases described above are complex class actions against the federal
    government on immigration issues. I am or was class counsel in Ms. L. v. ICE, Saravia v.
    Sessions, Damus v. Nielsen, R.I.L-R v. Johnson, J.E.F.M. v. Lynch, and Franco-Gonzalez
    v. Holder.

13. I have given CLE presentations to lawyers and advocates concerning the rights of
    detained noncitizens and immigrant children, and provide technical assistance to other
    practitioners litigating federal cases on these topics. I also speak to nonlegal audiences
    regarding immigration and asylum policy.

14. Lee Gelernt. Lee Gelernt has been an attorney with the American Civil Liberties Union
    since 1992. He currently holds the positions of Deputy Director of the ACLU’s national
    Immigrants’ Rights Project, and Director of the Project’s Program on Access to the
    Courts. Mr. Gelernt graduated from Columbia Law School in 1988.

15. Mr. Gelernt is a member of the New York bar, and is admitted to practice in the U.S.
    Supreme Court, the U.S. Courts of Appeals for the First, Second, Third, Fourth, Fifth,
    Sixth, Seventh, Eighth, Ninth, Tenth and Eleventh Circuits, and the U.S. District Courts
    for the Eastern District of New York and the Eastern District of Michigan. He has argued
    dozens of notable immigrants’ rights cases at all levels of the federal court system,
    including in the U.S. Supreme Court, the U.S. Courts of Appeals for the First, Second,
    Third, Fourth, Fifth, Sixth, Eighth, Ninth, and Eleventh Circuits, and in numerous district
    courts around the country.

16. Mr. Gelernt has served as lead counsel, or argued in, many class action immigration
    cases, including recently Ms. L. v. ICE (involving the Trump administration’s family
    separation practice), and in a series of cases involving classes of long-term U.S. residents
    subject to deportation to countries where they feared death, persecution, or other harms.
    See Hamama v. Adducci, 258 F. Supp. 3d 828, (E.D. Mich. 2017), vacated and remanded
    by 912 F.3d 869 (6th Cir. 2018); Devitri v. Cronen, 290 F. Supp. 3d 86 (D. Mass. 2017);
    Ibrahim v. Acosta, No. 17-CV-24574, 2018 WL 582520 (S.D. Fla. Jan. 26, 2018); Nak
    Kim Chhoeun v. Marin, No. 17-CV-01898, 2018 WL 571503 (C.D. Cal. Jan. 25, 2018).

17. Mr. Gelernt is also lead counsel in numerous systemic cases challenging the federal
    government’s efforts to restrict noncitizens from accessing asylum. See, e.g., East Bay
    Sanctuary Covenant v. Barr, 964 F.3d 832 (9th Cir. 2020) (affirming injunction of bar on

                                             
    Case 1:21-cv-00100-EGS Document 23-2 Filed 01/28/21 Page 4 of 10




   asylum for individuals who transit through third country); Capital Area Immigrants’
   Rights Coal. v. Trump, No. 19-CV-2117-TJK, 2020 WL 3542481 (D.D.C. June 30, 2020)
   (vacating same bar); East Bay Sanctuary Covenant v. Trump, 950 F.3d 1242 (9th Cir.
   2020) (affirming injunction of ban of asylum for noncitizens entering between ports of
   entry); East Bay Sanctuary Covenant v. Trump, 932 F.3d 742 (9th Cir. 2018) (denying
   stay of same injunction), stay denied, No. 18A615, 2018 WL 6713079 (U.S. Dec. 21,
   2018).

18. Mr. Gelernt has also testified as an expert before both the U.S. Senate and House of
    Representatives on immigration issues. He served as a law clerk to the Honorable Frank
    M. Coffin, formerly of the First Circuit Court of Appeals. In addition to his work at the
    ACLU, Mr. Gelernt is adjunct professor at Columbia Law School, and for many years
    taught at Yale Law School as an adjunct.

19. Cody Wofsy. Cody Wofsy is a Staff Attorney at the ACLU. He is a member of the
    California bar, and is admitted to practice in the U.S. Supreme Court, U.S. Courts of
    Appeals for the First, Second, Third, Fourth, Fifth, Sixth, Ninth, and D.C. Circuits, and
    the U.S. District Courts for the Northern, Southern, Central, and Eastern Districts of
    California. Mr. Wofsy graduated from Yale Law School in 2013 and served as a Law
    Clerk to the Honorable Myron H. Thompson of the U.S. District Court for the Middle
    District of Alabama and the Honorable Marsha S. Berzon of the Ninth Circuit Court of
    Appeals.

20. Mr. Wofsy litigates complex immigration-related cases at all levels of the federal and
    state courts. See, e.g., Grace v. Barr, 965 F.3d 883 (D.C. Cir. 2020) (affirming in part
    injunction of policies limiting asylum within the expedited removal system); East Bay
    Sanctuary Covenant v. Barr, Capital Area Immigrants’ Rights Coal. v. Trump, East Bay
    Sanctuary Covenant v. Trump (all described above); Trump v. Int’l Refugee Assistance
    Project, 137 S. Ct. 2080 (2017) (denying stay in part of preliminary injunction of an
    Executive Order barring nationals of certain countries from entering the United States);
    Morales v. Chadbourne, 235 F. Supp. 3d 388 (D.R.I. 2017) (granting partial summary
    judgment in case challenging immigration arrest); Ramon v. Short, 2020 MT 69, 399
    Mont. 254, 460 P.3d 867 (holding state officers lack authority to conduct civil
    immigration arrests); People ex rel. Wells v. DeMarco, 168 A.D.3d 31, 88 N.Y.S.3d 518
    (N.Y. App. Div. 2018) (same).

21. Mr. Wofsy also represents amici in a number of cases involving the federal government’s
    administration of the immigration laws. See, e.g., Guerrero-Lasprilla v. Barr, 140 S. Ct.
    1062 (2020) (rejecting government’s interpretation of jurisdictional provision); City of
    Chicago v. Barr, 961 F.3d 882 (7th Cir. 2020) (rejecting government assertion of
    authority to impose immigration related conditions on grant program); City of Providence
    v. Barr, 954 F.3d 23 (1st Cir. 2020) (same); City of Philadelphia v. Attorney Gen. of
    United States, 916 F.3d 276 (3d Cir. 2019), reh’g denied (June 24, 2019) (same); United
    States v. California, 921 F.3d 865 (9th Cir. 2019) (rejecting government efforts to enjoin
    California Values Act as preempted by immigration statutes), cert. denied, No. 19-532,
    2020 WL 3146844 (U.S. June 15, 2020); San Francisco v. Trump, 897 F.3d 1225 (9th
    Cir. 2018) (affirming injunction of immigration-enforcement Executive Order); see also

                                             
    Case 1:21-cv-00100-EGS Document 23-2 Filed 01/28/21 Page 5 of 10




   Simon v. City of New York, 893 F.3d 83 (2d Cir. 2018) (reversing dismissal of case
   challenging arrest on material witness warrant).

22. Daniel A. Galindo. Daniel Galindo is a Staff Attorney at the ACLU, where he has
    worked since 2018. He is a member of the bars of California and New York, and is
    admitted to practice in the U.S. Court of Appeals for the Ninth Circuit, and the U.S.
    District Courts for the Southern District of California and the Northern District of
    California. Mr. Galindo graduated from Stanford Law School in 2012 and clerked for the
    Honorable David O. Carter of the U.S. District Court for the Central District of
    California, and the Honorable Kermit V. Lipez of the First Circuit Court of Appeals.
    Prior to his work at the ACLU, Mr. Galindo was an attorney in the criminal defense
    practice at the Neighborhood Defender Service of Harlem, where he practiced for four
    years in state trial courts in Manhattan.

23. Mr. Galindo litigates complex immigration-related cases at all levels of state and federal
    courts. He serves as class counsel in Ms. L. v. ICE, described above.

24. Mr. Galindo also argued Ramon v. Short, both at the trial court and at the Montana
    Supreme Court. 2020 MT 69, 460 P.3d 867 (described above). His current litigation
    focuses on federal challenges to the Administration’s asylum and border policies. See,
    e.g., Innovation Law Lab v. Wolf, 951 F.3d 1073, 1077 (9th Cir. 2020) (challenge to
    administration policy of forcing non-Mexican asylum seekers into Mexico while their
    cases are pending), Nora v. Wolf, No. 20-CV-0993-ABJ, 2020 WL 3469670 (D.D.C. June
    25, 2020) (same), A.I.I.L. v. Sessions, 19-CV-00481-SHR, (D. Ariz. filed Oct. 3, 2019)
    (damages class action against government for separating asylum-seeking families).

25. Morgan Russell. Morgan Russell is a Staff Attorney with the ACLU, where he has
    worked since 2019. Mr. Russell graduated from the Cardozo School of Law in 2011 and
    clerked for the Honorable James L. Dennis of the Fifth Circuit Court of Appeals. He is a
    member of the New York and California bars, and is admitted to practice before the U.S.
    Courts of Appeals for the Fifth, Seventh, and Ninth Circuits, and the U.S. District Courts
    for the Northern and Central Districts of California.

26. Mr. Russell previously practiced at the Law Offices of Robert B. Jobe, where he litigated
    scores of immigration actions before U.S. District Courts, the Ninth Circuit, and other
    Courts of Appeals, and argued more than a dozen immigration cases before the Ninth
    Circuit. His notable cases include Singh v. Whitaker, 914 F.3d 654 (9th Cir. 2019)
    (granting petition for review of immigration agency’s denial of asylum and withholding
    relief) and Agonafer v. Sessions, 859 F.3d 1198 (9th Cir. 2017) (finding that immigration
    agency abused its discretion in denying motion to reopen noncitizen fleeing persecution
    on basis of sexual orientation). See also, e.g., Sanghera v. Sessions, 736 F. App’x 175
    (9th Cir. 2018); Gadidas Gonzalez v. Whitaker, 744 F. App’x 387 (9th Cir. 2018);
    Alcaraz-Enriquez v. Sessions, 727 F. App’x 260 (9th Cir. 2018); Tuifagalele v. Lynch,
    633 F. App’x 634 (9th Cir. 2015).

27. Mr. Russell serves as counsel on a number of immigrants’ rights lawsuits, including East
    Bay Sanctuary Covenant v. Barr, I.A. v. Barr, described above, and U.T. v. Barr, No. 20-

                                             
       Case 1:21-cv-00100-EGS Document 23-2 Filed 01/28/21 Page 6 of 10




       CV-00116 (D.D.C. filed Jan. 15, 2020) (challenging policies providing for the removal of
       asylum seekers to countries other than their countries of origin).

   28. Mr. Russell also serves as co-lead-counsel in Yanes v. Martin, ___F. Supp. 3d ___, 2020
       WL 3047515, at *6 (D.R.I. June 2, 2020), a class action seeking habeas and injunctive
       relief on behalf of immigration detainees that has secured the release of more than two
       dozen individuals.

   29. Ming Cheung. Ming Cheung is a fellow at the ACLU. He is a member of the New York
       bar and is admitted to practice before the U.S. Court of Appeals for the Fourth Circuit.
       He is a 2017 graduate of Harvard Law School. After graduation, he clerked for the
       Honorable Roger L. Gregory of the Fourth Circuit Court of Appeals and the Honorable
       Valerie Caproni of the U.S. District Court for the Southern District of New York. Since
       coming to the ACLU in 2020, he has served as counsel on major cases concerning the
       rights of noncitizens facing removal.

I declare under the penalty of perjury under the laws of the United States and California that the

foregoing is true and correct. Executed in Oakland, California.



Dated: January 28, 2021                              /s/ Stephen B. Kang
                                                     STEPHEN B. KANG




                                                 
Case 1:21-cv-00100-EGS Document 23-2 Filed 01/28/21 Page 7 of 10




                Exhibit $
                                         Case 1:21-cv-00100-EGS Document 23-2 Filed 01/28/21 Page 8 of 10


                                                               U.S.
                                                                  Customsa ndBor derProt
                                                                                       ecti
                                                                                          on( CBP)Enc ount
                                                                                                         ers
                                                                  USBo rde
                                                                         rPa t
                                                                             rol(USBP)Titl
                                                                                         e8Appr ehensi
                                                                                                     ons,
                                                              Of
                                                               fi
                                                                ceofFi
                                                                     eldOperat
                                                                             ions(OFO)Titl
                                                                                         e8I nadmiss
                                                                                                   ibleVol
                                                                                                         umes,
                                                                    andTit
                                                                         le42Ex pulsi
                                                                                    onsbyFisc
                                                                                            a lYear(FY)

 FY                                                                Comp
                                                                      one
                                                                        nt                     De
                                                                                                mogr
                                                                                                   aphi
                                                                                                      c
 All                                                               Al
                                                                    l                          FMUA


 Ci
  ti
   zens
      hipGr
          oupi
             ng                                                    Ti
                                                                    tl
                                                                     eofAut
                                                                          hor
                                                                            it
                                                                             y
 Al
  l                                                                Ti
                                                                    tl
                                                                     e42                                   Re
                                                                                                            setFi
                                                                                                                lt
                                                                                                                 ers


 FY                                   2020                      2021(
                                                                    FYTD)


                                               FYSou
                                                   thwe
                                                      stLa
                                                         ndBo
                                                            rde
                                                              rEnc
                                                                 ount
                                                                    ersbyMont
                                                                            h

                         4K
             rs




                         3K
            e
         ount
CountofEnc




                         2K



                         1K



                         0K
                               OCT    NOV           DEC       J
                                                              AN     FEB   MAR   APR   MAY   J
                                                                                             UN     J
                                                                                                    UL     AUG    SEP



                               OCT    NOV           DEC       J
                                                              AN     FEB   MAR   APR   MAY   J
                                                                                             UN     J
                                                                                                    UL     AUG    SEP   Tot
                                                                                                                          al

       2021   4,
               217                    3,
                                       671      3
                                                ,577                                                                    11,
                                                                                                                          465
       (FYTD)

       20
        20                                                                 4
                                                                           97    630   871   1,
                                                                                              307   1,
                                                                                                     563   2,
                                                                                                            187   2,
                                                                                                                   995 10,
                                                                                                                         050


       20
        19


       20
        18




                          FYComp
                               ari
                                 sonby
                            De
                             mogr
                                aphi
                                   c
                                        FMUA


                         10K
                   e
                ount
       CountofEnc   rs




                         5K




                         0K
                                                     FYTD)
                               2018


                                      2019


                                             2020

                                                       2021
                                                     (




   Sourc
       e:USBPa ndOFOof
                     fi
                      ci
                       alye
                          are
                            ndr
                              epo
                                rti
                                  ngf
                                    orFY18-
                                          FY20
                                             ;USBPa
                                                  ndOFOmont
                                                          hendr
                                                              epor
                                                                 ti
                                                                  ngf
                                                                    orFY21t
                                                                          oda
                                                                            te.Da
                                                                                tai
                                                                                  scur
                                                                                     rent
   asof1/
        5/2021.
Case 1:21-cv-00100-EGS Document 23-2 Filed 01/28/21 Page 9 of 10




                Exhibit %
                                         Case 1:21-cv-00100-EGS Document 23-2 Filed 01/28/21 Page 10 of 10


                                                         U.S.
                                                            Customsa ndBor derProt
                                                                                 ecti
                                                                                    on( CBP)Enc ount
                                                                                                   ers
                                                            USBo rde
                                                                   rPa t
                                                                       rol(USBP)Titl
                                                                                   e8Appr ehensi
                                                                                               ons,
                                                        Of
                                                         fi
                                                          ceofFi
                                                               eldOperat
                                                                       ions(OFO)Titl
                                                                                   e8I nadmiss
                                                                                             ibleVol
                                                                                                   umes,
                                                              andTit
                                                                   le42Ex pulsi
                                                                              onsbyFisc
                                                                                      a lYear(FY)

 FY                                                         Comp
                                                               one
                                                                 nt                      De
                                                                                          mogr
                                                                                             aphi
                                                                                                c
 Mult
    ipl
      eva
        lue
          s                                                 Al
                                                             l                           FMUA


 Ci
  ti
   zens
      hipGr
          oupi
             ng                                             Ti
                                                             tl
                                                              eofAut
                                                                   hor
                                                                     it
                                                                      y
 Al
  l                                                         Ti
                                                             tl
                                                              e8                                    Re
                                                                                                     setFi
                                                                                                         lt
                                                                                                          ers


 FY                                    2020               2021(
                                                              FYTD)


                                                FYSou
                                                    thwe
                                                       stLa
                                                          ndBo
                                                             rde
                                                               rEnc
                                                                  ount
                                                                     ersbyMont
                                                                             h
              s




                     1
                     0K
            e
         ount
CountofEnc   r




                         5K




                         0K
                               OCT       NOV    DEC    J
                                                       AN     FEB    MAR    APR   MAY   J
                                                                                        UN    J
                                                                                              UL    AUG    SEP



                               OCT       NOV    DEC    J
                                                       AN     FEB    MAR    APR   MAY   J
                                                                                        UN    J
                                                                                              UL    AUG    SEP   Tot
                                                                                                                   al

       2021   526                         661   1
                                                ,069                                                             2,
                                                                                                                  256
       (FYTD)

       20
        20                     1
                               3,719 13,
                                       144 12
                                            ,053       8,
                                                        198   7,
                                                               117   4,
                                                                      138   108   181   372   487   528    899   60,
                                                                                                                   944




     FYComp
          ari
            sonby
       De
        mogr
           aphi
              c
                                  FMUA

                         60K
                   e
                ountrs




                         40K
       CountofEnc




                         20K



                         0K
                                       FYTD)
                                2020

                                         2021
                                       (




   Sourc
       e:USBPa ndOFOof
                     fi
                      ci
                       alye
                          are
                            ndr
                              epo
                                rti
                                  ngf
                                    orFY18-
                                          FY20
                                             ;USBPa
                                                  ndOFOmont
                                                          hendr
                                                              epor
                                                                 ti
                                                                  ngf
                                                                    orFY21t
                                                                          oda
                                                                            te.Da
                                                                                tai
                                                                                  scur
                                                                                     rent
   asof1/
        5/2021.
